Citation Nr: 1803149	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-50 239
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the (20 percent prior to May 4, 2011 and 30 percent from August 1, 2011) rating assigned for a right ankle disability (to include the matter of whether extensions of temporary total, convalescence, ratings assigned during the evaluation period may be warranted) . 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to February 1977.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a July 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for residuals of a right talus fracture.  An interim (December 2011) rating decision assigned a temporary total (convalescence) rating effective May 4, 2011 and resumed a 20 percent rating from August 1, 2011.  Another interim (May 2015) rating decision increased the rating for the right ankle to 30 percent from August 1, 2011, assigned a temporary total (convalescence) rating from March 29, 2012, and resumed a 30 percent rating from July 1, 2012.  

In January 2012 and July 2015 statements, the Veteran expressed disagreement with the December 2011 and May 2015 rating decisions, to include that he believed  extensions of the convalescence ratings assigned were warranted.  The issue is characterized to reflect that the scope of the issue on appeal includes whether extensions of convalescence ratings are warranted. 

In his VA Form 9 received on November 10, 2009, the Veteran did not indicate whether or not he wanted a hearing.  A May 2017 statement from his representative notes that he requested a Board hearing.  A December 6, 2017 letter to the Veteran asked him to clarify whether or not he desired a Board hearing, and afforded him 30 days to respond.  He did not respond to the request, and it is assumed that he does not desire a hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination to assess the severity of the Veteran's right ankle disability was in July 2014.  In a September 2017 statement the Veteran's representative asserted that the disability had increased in severity.  In light of the allegation of worsening, the 3 year interval since the Veteran was last examined, and that the last examination obviously did not encompass the status of the disability following the last surgery, a contemporaneous examination to assess the disability is necessary.  The Board notes that the claim encompasses consideration of whether extensions of convalescence ratings are warranted and that the criteria governing effective dates of convalescence ratings have not been provided to the Veteran.  

Finally, up-to date records of all treatment the Veteran has received for his right ankle disability are pertinent evidence in this claim for increase and must be secured for the record; any VA records of evaluation or treatment for the disability outstanding are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should secure for the record the complete up- to- date clinical records (any not already associated with the claims file) of all evaluations, treatment, and surgery the Veteran has received for his right ankle disability during the evaluation period, to specifically include all such VA records.  He should also be asked to identify all private providers of the evaluations or treatment and to submit authorizations for VA to secure the private records from all private providers (to include all records pertaining to his surgical procedures).  The AOJ should secure complete records from all private providers identified.  If any such records are unavailable, the Veteran should be so notified.  If he authorizes VA to secure records from a private provider, and the provider in question does not respond to AOJ's request for the records, he should be so advised, and advised further that ultimately it is his responsibility to ensure private records are received.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his right ankle disability.  The Veteran's claims file (to specifically include the records sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed, and all pertinent findings should be reported in detail.  Based on examination of the Veteran and review of his record, the examiner should:

Describe in detail the symptoms and impairment of function associated with the Veteran's right ankle disability.  Diagnostic studies conducted should include range of motion studies of the ankle, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  The examiner should note whether or not the ankle is ankylosed (as suggested by fusion surgery), and if so, the position of ankylosis.  

The examiner should note whether or not the findings are affected by such factors as use, periods of exacerbation, etc., and identify the additional degree of functional impairment that results from such factors.  The examiner should comment on the nature and degree of occupational and daily activity functional impairment that is due to the disability.  

All opinions must include rationale.

3.  The AOJ should then review the entire record, arrange for any additional development suggested by evidence received (e.g. regarding convalescence required following surgical procedures) , and readjudicate the claim (to specifically encompass consideration of whether extensions of the convalescence ratings assigned following surgical procedures during the evaluation period may be are warranted (responding to the arguments by the Veteran regarding that matter noted in the record).  If the benefit sought is not granted (to the Veteran's satisfaction), the AOJ should issue an appropriate supplemental SOC (that includes the criteria governing effective dates of convalescent ratings), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

